Citation Nr: 1000411	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar disc disease.

4.  Entitlement to an initial rating in excess of 10 percent 
for left sciatic nerve neuralgia, L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the Veteran was afforded a hearing 
before a decision review office (DRO) in November 2006.  A 
copy of the hearing transcript has been associated with the 
record.  

Pursuant to his request on his July 2007 substantive appeal, 
VA Form 9, the Veteran was scheduled for a hearing before a 
Veterans Law Judge in July 2009.  The Veteran failed to 
report for her scheduled hearing in July 2009.  The request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In the October 2009 Informal Hearing Presentation, the 
Veteran's representative noted that the Veteran is currently 
diagnosed with hypertension, and that her service treatment 
records contain evidence of pre-hypertension.  As such, the 
issue of entitlement to service connection for hypertension 
is hereby referred to the RO for further development.

The issue of entitlement to service connection for a left 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran did not engage in combat.

3.  Service treatment records show that, in August 1976, the 
Veteran received a psychiatric evaluation in which poor 
performance was noted due to psychosomatic symptomatology.

4.  The Veteran's lumbar disc disease is not manifested by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during any 12-month 
period; limitation of motion of the lumbar spine; lumbar 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The Veteran's left sciatic nerve neuralgia, L5 
radiculopathy is not manifested by moderate, incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for lumbar disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 5243 
(2009).

3.  The criteria for an initial rating in excess of 10 
percent for left sciatic nerve neuralgia, L5 radiculopathy, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

The instant claims arise, in part, from the denial of 
entitlement to service connection for PTSD, as well as for 
increased ratings for back and neurological disabilities.  
The Veteran's PTSD claim is granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless 
and non-prejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in July 
2003, prior to the initial adjudication of her claims, 
informed the Veteran of the information necessary to 
substantiate her claims.  She was also informed of the 
evidence VA would seek on her behalf and the evidence she was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Board notes that the issue of a higher initial disability 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  This 
initial letter did not inform the Veteran of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
March 2006, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Her 
claim was subsequently readjudicated in the a November 2008 
supplemental statement of the case (SSOC) after she was 
provided with the opportunity to submit evidence and argument 
in support of her claims and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider her claims on the merits.  The Veteran has pointed 
to no prejudice resulting from the timing of the VCAA 
notices.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2009).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examinations to assess the current severity 
of her lumbar spine and her neurological disabilities in 
January 2004, February 2005, and August 2007.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Although the Veteran and her representative have 
argued that the February 2005 VA examination was inadequate 
because range of motion of the spine was not considered (see 
October 2009 Informal Hearing Presentation, p. 2), an 
additional, complete examination was provided for each 
disability in August 2007.  As such, the Board has found that 
opinion discussed herein to be adequate, as it was predicated 
on a detailed examination.  The opinion provided findings 
that are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion as to the 
issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination reports are thorough and 
supported by the record.  The examinations noted above are 
therefore adequate upon which to base a decision.  Further, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

I. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).   Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  
Importantly, a claimed non-combat stressor must be verified - 
the appellant's uncorroborated assertions are not sufficient 
to verify a non-combat stressor.  See Cohen; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran alleges that she has a current 
diagnosis of PTSD, stemming from traumatic in-service events.  
She has repeatedly stated that, during active military 
service, she was subjected to rape and other sexual abuse.  
This included sexual harassment by military personnel.  See 
PTSD questionnaire, August 2003.

While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that evidence of record 
supports the Veteran's claim.  As such, the appeal must be 
granted.

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See e.g. October 
2003 VA mental health clinic assessment report.  This 
diagnosis constitutes a current disability for VA purposes, 
and it fulfills the requirements of the first element for 
service connection in this case.  Although there are other 
medical records suggesting the criteria have not been met for 
such a diagnosis, the Board will assume a valid diagnosis for 
the purposes of this decision.

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the Board 
observes that the above-referenced October 2003 VA  report 
diagnosed PTSD based, at least in part, upon in-service 
sexual assault.  The clinician noted that the Veteran 
reported a long history of PTSD after being raped, kidnapped, 
and stalked while serving in the military.  PTSD symptoms 
included intrusive thoughts, nightmares, flashback, 
avoidance, and detachment.  Following a psychiatric 
evaluation, the clinician noted that the Veteran's scores 
indicated a diagnosis of PTSD.

Also in a November 2003, a statement from the Veteran's VA 
provider indicated that the Veteran was suffering from 
"military-related" PTSD, and that her current Global 
Assessment of Functioning (GAF) score was 55.  See statement, 
November 3, 2003.

As such, VA medical evidence dated after the Veteran was 
discharged from service satisfies the first and third 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that the Veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
she reportedly experienced during service.  See VA 
examination report, November 2003.  

The Veteran's service records do not show that she was 
involved in actual combat.  Based upon this evidence, the 
Board finds that the Veteran is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b), and 
verification of her alleged PTSD stressors is required for 
service connection to be granted in this case.  See 38 C.F.R. 
§ 3.304(f) (2009); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1993); see also Collette v. Brown, 82 F.3d 389 (1996).

Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

The issue on appeal has been consistently adjudicated as a 
non-combat PTSD stressor claim.  However, the nature of the 
Veteran's claimed stressors are more consistent with a claim 
of PTSD due to personal assault.  The Veteran reports that 
during military service she was sexually assaulted during her 
swim qualification in the summer or fall of 1976.  She 
further reported that an acquaintance attempted to forcibly 
kidnap her in the summer of 1976, and that she was date-raped 
during the same time period.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

In this case, the Board notes that an August 25, 1976 in-
service psychiatric evaluation noted "psychosomatic" 
symptomatology affecting her performance.  The examiner noted 
that, with therapy, she may be able to adjust.  

The Board notes that the Veteran stated that her stressors 
occurred in and around the summer of 1976.  As such, this 
evidence of behavioral change and decrease in work 
performance occurred at approximately the same time as her 
claimed stressor events.

Because evidence of behavioral changes may constitute 
credible supporting evidence of a stressor, the Board finds 
the evidence of record to be sufficient to corroborate the 
Veteran's claimed in-service stressor events as they relate 
to purported personal assaults.  Because the Veteran has a 
diagnosis of PTSD linked to corroborated, in-service 
stressors, the Board finds that service connection for PTSD 
is warranted.  

III.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

In the case of Fenderson v. West, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, such as this 
one, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question is service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   As shown below, the 
evidence of record does not warrant a staged rating for 
either disability on appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. 
§ 4.14 (2009).  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  this would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbar disc disease

In March 2004, the Veteran was granted service connection for 
a back disability, rated as intervertebral disc syndrome 
under Diagnostic Code 5243.  While neurological involvement 
is present as well, the Board notes that the Veteran's 
neurological component is separately rated, and is discussed 
in detail in the following section.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

The Board notes that the schedular criteria for rating the 
spine have been amended during the pendency of the Veteran's 
appeal.

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  Specifically, VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings. According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the Veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

The regulations regarding intervertebral disc syndrome, 
effective September 23, 2002, require an evaluation as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under § 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, was rated using the following criteria:

Severe
	....................................
.....................40 
Moderate.................................
....................20 
Slight...................................
........................10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Prior to September 26, 2003, evaluations pertaining to 
lumbosacral strain were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, back disabilities are evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
10 percent disabling.  The evidence does not show 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Further, the evidence fails to demonstrate moderate 
limitation of motion of the lumbar spine, or lumbar strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

The evidence also fails to establish that the Veteran's 
lumbar spine disability resulted in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Veteran was afforded a VA orthopedic examination in 
January 2004.  Disc disease with sciatica was noted.  Chronic 
back and leg pain were reported, and she walked with the 
assistance of a cane.  At that time, she demonstrated forward 
flexion to 85 degrees; she was able to extend, bend, rotate 
to 20 to 25 degrees.    Pain was noted throughout her range 
of motion.  A spinal examination did not reveal any obvious 
deformity or ankylosis.  

A February 2005 VA examination report noted flexion to 90 
degrees and extension to 20 degrees.  Following an April 2005 
magnetic resonance image (MRI), a May 2005 addendum opinion 
diagnosed the Veteran with posterior broad-based disc 
protrusion extending from the center of the left foramen at 
the L5-S1 level, which was in contact with the L5 nerve root.  
Degenerative changes and mild canal stenosis was noted at the 
L4-5 level.  

The most recent VA examination, conducted in August 2007, 
noted complaints of back pain with occasional flare-ups.  The 
Veteran reported that flare-ups occurred with heavy, 
repetitive use, but she stated that she no longer engages in 
activity which would result in a flare-up.  Some stiffness 
and fatigability was reported.  She used a cane to assist 
with ambulation.  Examination of the spine did not show any 
increased kyphosis or scoliosis.  Flexion was from 0 to 65 
degrees, and extension was to 0 degrees.  Bilateral lateral 
flexion was to 25 degrees, as was bilateral lateral rotation, 
with pain throughout the range of motion.  Repetitive use did 
cause increased pain, fatigability, and tenderness, but no 
change was noted.  The examiner noted that any other range of 
motion change was speculative.  The examiner further 
indicated that no incapacitating episodes within the prior 
year were reported.  

While the Veteran's VA outpatient treatment reports noted 
continuing treatment for her lumbar spine disability, those 
reports were negative for findings more severe than those 
demonstrated during the VA examinations of record.

Based on the above findings, the Board finds that the 
evidence does not support the assignment of a higher (20 
percent) disability rating under Diagnostic Code 5243, based 
on intervertebral disc syndrome.  The Board acknowledges the 
fact that each examiner diagnosed the Veteran with lumbar 
disc disease.  However, no incapacitating episodes were 
reported within the prior 12-month period during any 
examination of record.  While the Veteran reported episodes 
of hospitalization in the past during her January 2004 
examination, incapacitating episodes were not shown with a 
total duration of at least two weeks but less than four weeks 
during any 12-month period preceding any examination within 
the appellate period.  As such, a higher rating of 20 percent 
is not warranted under Diagnostic Code 5243.

Objective testing did not reveal forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  Instead, forward flexion was no less than 
65 degrees during all VA examinations conducted during the 
appellate period, and that number was significantly lower 
than demonstrated on the predominate VA examinations of 
record which noted flexion to 85 and 90 degrees.  Further, a 
higher rating is not warranted due to a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As 
such, a higher rating is not warranted pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.

While mild stenosis at L4-5 was noted, the Veteran did not 
exhibit moderate spinal stenosis or ankylosis, thus a rating 
in excess of 10 percent under Diagnostic Codes 5238 and 5241 
are inapplicable.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  
Each VA examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  While the August 2007 examination report 
noted that the Veteran used a cane to assist in ambulation, 
with additional pain and fatigability, as well as lack of 
endurance, on repetitive testing, no changes in range of 
motion were observed.  In view of the forgoing, the Board 
finds that the Veteran's complaints and the directives of 
DeLuca were considered.  However, the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 10 percent for the Veteran's 
lumbar spine disability.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case fails to 
support the assignment of a disability rating in excess of 10 
percent for the Veteran's service-connected degenerative disc 
disease of the lumbosacral spine.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Left sciatic nerve neuralgia, L5 radiculopathy

In a March 2004 rating decision, the Veteran was awarded a 
separate disability rating of 10 percent for left-side 
sciatic nerve neuralgia under the provisions of Diagnostic 
Code 8720, 38 C.F.R. § 4.124a (2009).

Diagnostic Code 8720 pertains to neuralgia and is rated 
pursuant to Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete, 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  
As noted, these criteria are also used to evaluate neuralgia 
per Diagnostic Code 8720.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  See 38 C.F.R. § 4.124a 
(2009).

The medical evidence in this case consists primarily of VA 
treatment records and VA examinations dated in January 2004, 
February 2005, and August 2007.  In January 2004, lumbar disc 
disease with sciatica was noted.  Persistent leg pain with 
radiation was noted over the past 30 years.  At that time, 
the Veteran demonstrated some sciatic notch tenderness, she 
could rise from her toes and heels, and straight leg raising 
from a seated position caused back pain.  Reflexes were 1+ 
and equal; strength and sensation were intact in her left 
lower extremity.

During her February 2005 VA examination, bilateral radiating 
pain was reported in each lower extremity, worse in the left 
than in the right.  Left-sided sciatica was noted, with 
radiating pain down the left leg.  Numbness and "fuzziness" 
were reported in the left foot and leg.  The Veteran reported 
that these symptoms worsened with prolonged standing and 
walking.  She reported that the symptoms prohibit her from 
completing her housework.  She described the pain as a 
shooting pain, starting at the buttock and ending at the 
ankle or knee.  The pain lasts from 20 minutes to hours.  

Sensory examination revealed decreased sensation on the 
plantar surface of the left foot.  Otherwise, sensory 
examination to light touch was normal and symmetric.  Muscle 
strength in all groups tested below the waist was +5/5, with 
no evidence of foot drop.  Deep tendon reflexes were +2/4 in 
both ankles and +1/4 in both knees.   Straight leg raising in 
the supine position was performed to 60 degrees on the right 
with pain in the back and 40 degrees on the left; straight 
leg raising in the seated position was performed to 30 
degrees on the right and 15 degrees on the left with sharp 
pain in the back.  The examiner noted that the distribution 
of her pain and paresthesias was consistent with a sciatic 
nerve localization.  There was no motor weakness of clinical 
significance.  

The Veteran's August 2007 VA examination revealed increasing 
left leg pain with occasional numbness, tingling, and 
paresthesias.  She also noted stiffness, fatigability, and 
endurance problems.  Sensory and motor examination 
demonstrated a slightly positive straight leg raising on the 
left side, with some diminished sensation in the lateral 
posterior aspect of her left leg.  Reflexes were equal and 
strength was equal in both lower extremities.

Based on the foregoing, the Board finds that a rating in 
excess of the current 10 percent disability evaluation is not 
warranted at this time.  In order to warrant higher rating 
for left leg neuralgia, the disability must be productive of 
mild incomplete paralysis.  As noted above, when the 
involvement is wholly sensory, the rating should be for mild 
incomplete paralysis.  In this case, there is evidence of 
mild paralysis in the left lower extremity, manifested by 
tingling and numbness, as well as pain.  The Veteran has 
complained of numbness and pain in the left leg and foot 
throughout the appeal period, and those complaints have been 
consistently documented in the evidence of record.  Notably, 
motor and sensory functioning of that extremity has 
reportedly been within normal limits and the positive 
findings have essentially been confined to a diagnosis of 
left-sided sciatica.  See VA examination reports dated in 
January 2004, February 2005 and August 2007.  Further, on 
most recent VA examination in August 2007, the examiner noted 
that sensory and motor examination demonstrated a slightly 
positive straight leg raising on the left side, with some 
diminished sensation in the lateral posterior aspect of her 
left leg.  As such, moderate incomplete paralysis of the 
sciatic nerve has not been shown.  Accordingly, the Veteran's 
disability picture is accurately demonstrated in the current 
10 percent evaluation.  See 38 C.F.R. § 4.124a (2009).

Conclusion

A review of the record reveals that the RO declined to refer 
the evaluation of either disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either issue on appeal.  
Regarding the Veteran's claims for an increased disability 
rating for her service-connected back and neurological 
disabilities, the rating criteria are not inadequate.  Higher 
schedular ratings are available for each disability, but the 
Veteran simply does not meet those criteria.  Therefore, the 
Board finds no basis for further action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted for either disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, the preponderance of the 
evidence is against a rating in excess of 10 percent each for 
the Veteran's back and neurological disabilities. 


ORDER

Service connection for PTSD is granted. 

Entitlement to a higher rating for lumbar disc disease is 
denied. 

Entitlement to a higher rating for left sciatic nerve 
neuralgia, L5 radiculopathy is denied.



REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, the 
issue of entitlement to service connection for a left ankle 
disorder must be remanded for further development.

The Board notes that service treatment records dated February 
13, 1976, October 21, 1976, October 25, 1976, October 29, 
1976, and November 7, 1976, demonstrate complaints of left 
foot and ankle pain.  In February 1976, the Veteran 
complained of pain in her left foot for a period of two days, 
as well as swelling and limited range of motion.  On 
examination, good range of motion was observed with no edema 
and no significant tenderness.  In October 1976, the Veteran 
reported with pain in the left ankle.  On examination, there 
was swelling to the lateral portion of the left ankle, with 
"very painful" range of motion.  No crepitation was noted.  
The Veteran was diagnosed with a possible left ankle strain.  
Later that month, an emergency treatment report noted trauma 
to the left ankle with recurrent episodes of turning her left 
ankle.  Considerable swelling was noted in the lateral side 
of her left ankle, with limited motion secondary to swelling.  
X-rays were normal at that time.  She was placed on light 
duty and diagnosed with a lateral ligament sprain, left 
ankle.  A follow-up examination in November 1976 did not 
reveal a fracture.  

Post-service, an October 2004 VA outpatient treatment report 
shows that the Veteran was diagnosed with degenerative joint 
disease, left ankle.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2009).  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms may 
be associated with service, establishes a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  As 
such, the Veteran's claim for entitlement to service 
connection a left ankle disorder must be remanded for a VA 
examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any currently-diagnosed left 
ankle disorder.  After examination and 
review of the claims folder, to include the 
Veteran's service treatment records dated 
February 13, 1976, October 21, 1976, 
October 29, 1976, and November 7, 1976, the 
examiner should address the following:

For any left ankle disorder 
identified, is it at least as 
likely as not that the disability 
originated during active service, 
or is otherwise related to active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and subsequent private medical 
records, to include the service treatment 
records noted above.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and her representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


